IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                   FILED
                                                                December 11, 2007
                                No. 07-50653
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                           Plaintiff-Appellee

v.

RUBEN NINO-GUERRERO

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                         USDC No. 5:06-CR-598-ALL


Before REAVLEY, BARKSDALE, and GARZA, Circuit Judges.
PER CURIAM:*
      Ruben Nino-Guerrero (Nino) appeals the 57-month sentence he received
following his guilty-plea conviction for illegal reentry in violation of 8 U.S.C.
§ 1326. For the first time on appeal, he argues that the 16-level enhancement
he received, pursuant to U.S.S.G. § 2L1.2(b), for having been deported following
a prior aggravated felony conviction was error.
      The instant appeal is barred by the waiver-of-appeal provision in Nino’s
plea agreement, which waiver was knowing and voluntary and is enforceable.

      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50653

See United States v. Melancon, 972 F.2d 566, 567-68 (5th Cir. 1992); FED. R.
CRIM. P. 11(b)(1)(N). The Government seeks to enforce the waiver, and Nino has
abandoned any challenge to the validity of his plea or the waiver provision by
failing to brief it. See United States v. Story, 439 F.3d 226, 231 (5th Cir. 2006);
see also United States v. Green, 964 F.2d 365, 371 (5th Cir. 1992). Accordingly,
the district court’s judgment is AFFIRMED.




                                        2